DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 21, 31, 40 and canceled claims 23, 32 filed on 10/21/2022 have been considered but they are not persuasive.
Examiner found some amended limitations are taught by references previous introduced.
In Remark page 15, 3rd paragraph, applicant argued that the art of record fails to teach or suggest at least "the location of the second color comprises a second vertex of the first golden triangle, wherein identifying the location of the second color of the first golden triangle within the mathematically defined color space comprises calculating a set of second-color coordinates that are inverse to a set of coordinates associated with the target color," as recited in Independent Claim 21. 
Examiner respectfully disagrees with Applicant’s argument. In fact, in paragraph [0027] Olive discloses “the mathematical relationship between the vertices can be defined in terms of the golden ratio, the color coordinates for the 16 colors, as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” Olive teaches a second vertex [4] Dark Blue (DB) of the first golden triangle. 
Furthermore, in Fig. 4, [0037], Olive discloses “each of the color coordinates in the color conversion palette can be calculated. After performing the calculations in step 406, the pixel is assigned a new color coordinate in step 408, the new color coordinate corresponding to the closest color coordinate in the conversion palette” and [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [12] Light Blue (LB) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” Olive teaches identifying a set of second color coordinates Dark Blue [4] 0 256/2[1 - {acute over (.phi.)}] 256/2 including a second vertex [4] of the first golden triangle (LB [12], [4] DB, [5] DM), which is inversed (conversed) to a set of target color Dark Magenta (DB) [5] 256/2[1 + {acute over (.phi.)}] by calculating a set of coordinates of target color (the closest color coordinate with a vertex 5 in the conversion palette, see table 1).
Applicants further note, the prior art further fails to suggest or teach a third color that is associated with the first and second vertices by a golden triangle.
Examiner respectfully disagrees with Applicant’s argument. In fact, in Fig. 2, paragraph [0027], Olive discloses “the mathematical relationship between the vertices can be defined in terms of the golden ratio, the color coordinates for the 16 colors, as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [12] Light Blue (LB) 256/2 0 256/2[1 + {acute over (.phi.)}]” Olive teaches Fig. 2 shows a third color Light Blue (LB) with a third vertex [12] Blue (LB) is associated with the first vertices [5], first color Dark Magenta (DM) and second vertices [4], second color Dark Blue (DB) of the first golden triangle;
In Remark page 16, 3rd paragraph, page 17, 1st paragraph, applicant argued that the art of record fails to teach or suggest at least "generating a second golden triangle within the mathematically-defined color space, wherein: the location of the target color comprises a first vertex of the second golden triangle, the location of the third color comprises a second vertex of the second golden triangle, and a location of a fourth color comprises a third vertex of the second golden triangle; and displaying on a user
interface an indication of the target color, the third color, and the fourth color," as recited in Independent Claim 31
Examiner respectfully disagrees with Applicant’s argument. In fact, in Fig. 2, paragraph [0027], Olive discloses “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [1] Dark Red (DR) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [2] Dark Green (DR)  256/2[1 - {acute over (.phi.)}] 256/2 0, [6] Dark Cyan (DC) 0 256/2[1 + {acute over (.phi.)}] 256/2, [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” Olive teaches a second golden triangle that is generated by a first vertex ([1] Dark Red (DR)), a second vertex [2] Dark Green (DG), a third vertex [6] Dark Cyan (DC) and fourth vertex [4] Dark Blue (see Fig. 2) and the second golden triangle includes the first vertex ([1] Dark Red (DR) which is associated with location of the target color Dark Blue (DB) [4].
 as shown in FIG. 2, Olive teaches a location of the third color Dark Green at second vertex [2] of the second golden triangle; and 
as shown in FIG. 2, Olive teaches a fourth color Dark Cyan of a third vertex [6] Dark Cyan (DC) of the second golden triangle; and 
 as shown in FIG. 2, Olive teaches display an indication of the target color [4] Dark Blue (LB) at [4] vertex, the third color Dark Green (DG) at [2] vertex, fourth color Dark Cyan at [6] vertex of the second golden triangle. Therefore, a combination between Olive and Dempsey can teaches display on a user interface (as taught by Dempsey) an indication of the target color [4] Dark Blue (DB) and the third color [2] Dark Green (LB) and fourth color [6] Dark Cyan [DC] of the first golden triangle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 21-22, 24-26, 31, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable by Dempsey et al. (U.S. 2020/0379613 A1) in view of Olive (U.S. 2009/0009528 A1). 
Regarding Claims 1-20 (Cancelled).
Regarding Claim 21 (Currently amended), Dempsey discloses a computer system for dynamic generation of custom color selections (Dempsey, [0025] “a computing device that is programmed with Color Selection software wherein, in general, the software receives target color selections from a user” comprising: 
one or more processors (Dempsey, [0051] “one or more processors of the server”; and 
one or more computer-readable media (Dempsey, [0005] “computer-readable media for carrying out such logic” having stored thereon executable instructions that when executed by the one or more processors (Dempsey, [0057] “machine readable instructions for execution by: (a) a processor” configure the computer system to 
receive from a user an indication of a target color (Dempsey, [0010] “receive, multiple color data files corresponding to user-input target colors” Dempsey teaches receive from user input of a target color; 
identify a location of the target color within a mathematically-defined color space (Dempsey, [0046] “FIGS. 3A and 3B are examples of three-dimensional color space models 300. Based on the number of target colors in the corresponding family, the system may calculate a “best fit” for phi-spaced data points from the location of the target color to the vertical L-axis, with progressively smaller spaces going toward C=5” Dempsey teaches identify a location of the target color to the vertical L-axis by calculating a “best fit” for phi-spaced data points to the vertical L-axis (a mathematically-defined color space); 
identify a location of a second color within the mathematically-defined color space (Dempsey, [0012] “three-dimensional (3D) CIELab color space that defines colors independently of how the colors are created or displayed, color data files may be transformed into color coordinates by identifying. Each L*a*b color coordinate set includes: a first color channel coordinate a* for a red-to-green (second) axis of the CIELAB color space”; 
generate a first golden triangle within the mathematically-defined color space (Dempsey, [0039] “FIGS. 3A and 3B, in a golden triangle 302 is dynamically repositioned within the 3D color space 300 to locate a first of the three points of the triangle 302 on a first target color 301, then expanded or “stretched” to scale around color space to locate colors that match the location of the other two points of the triangle that are Phi-proportional to the target color in 3D color space 300” Dempsey teaches generate a first golden triangle  (302) within the mathematically-defined color space (300), wherein: 
the location of the target color comprises a first vertex of the first golden triangle (Dempsey, [0039] “FIGS. 3A and 3B, in a golden triangle 302 is dynamically repositioned within the 3D color space 300 to locate a first of the three points of the triangle 302 on a first target color 301” Dempsey teaches a first vertex (first point of the three points) of the golden triangle on a first target color.
Dempsey, [0009] “displaying, to the user via an electronic display of the personal computing device, a graphical representation of the generated list of harmonized colors” and [0054] “improved graphical user interfaces for integrated circuit devices are presented”, Dempsey disclose graphical user interface on a computing device.
However, Dempsey does not explicitly teach the location of the second color comprises a second vertex of the first golden triangle, wherein identifying the location of the second color of the first golden triangle within the mathematically-defined color space comprises calculating a set of second-color coordinates that are inverse to a set of coordinates associated with the target color, and a location of a third color comprises a third vertex of the first golden triangle ; and display on a user interface an indication of the target color and the third color of the first golden triangle.
wherein identifying the location of the second color of the first golden triangle within the mathematically-defined color space comprises calculating a set of second-color coordinates that are inverse to a set of coordinates associated with the target color.
Olive teaches the location of the second color comprises a second vertex of the first golden triangle (Olive, [0027] “the mathematical relationship between the vertices can be defined in terms of the golden ratio, the color coordinates for the 16 colors, as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, Dark Magenta (DB) [5] 256/2[1 + {acute over (.phi.)}]” Olive teaches a second vertex [5] Magenta (DB)) of the first golden triangle (LB [12], [5] DM, [4] DB), 
wherein identifying the location of the second color of the first golden triangle within the mathematically-defined color space comprises calculating a set of second-color coordinates that are inverse to a set of coordinates associated with the target color (Olive, Fig. 4, [0037] “each of the color coordinates in the color conversion palette can be calculated. After performing the calculations in step 406, the pixel is assigned a new color coordinate in step 408, the new color coordinate corresponding to the closest color coordinate in the conversion palette” and [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [12] Light Blue (LB) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” Olive teaches identifying a set of second color coordinates Dark Magenta (DB) [5] 256/2[1 + {acute over (.phi.)}] including a second vertex [5] of the first golden triangle (LB [12], [4] DB, [5] DM), which is inversed (conversed) to a set of target color Dark Blue [4] 0 256/2[1 - {acute over (.phi.)}] 256/2 by calculating a set of coordinates of target color (the closest color coordinate with a vertex 4 in the conversion palette, see table 1).
and a location of a third color comprises a third vertex of the first golden triangle (Olive, [0027] “the mathematical relationship between the vertices can be defined in terms of the golden ratio, the color coordinates for the 16 colors, as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [12] Light Blue (LB) 256/2 0 256/2[1 + {acute over (.phi.)}]” Olive teaches a third vertex [12] Light Blue (LB) of the first golden triangle; and 
display on a user interface an indication of the target color and the third color of the first golden triangle (Olive [0045] “The computer system 500 can further include a display unit 510 such as a video display” and [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [12] Light Blue (LB) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [5] Dark Magenta (DM) 256/2 0 256/2[1 + {acute over (.phi.)}]” Olive teaches Fig. 2 shows display an indication of the target color [12] Light Blue (LB) and the third color [5] Dark Magenta (DM) of the first golden triangle. Therefore, a combination between Olive and Dempsey can teaches display on a user interface (as taught by Dempsey) an indication of the target color [5] Dark Magenta (DM) and the third color [12] Light Blue (LB) of the first golden triangle.
Dempsey and Olive are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dempsey to combine with locations of the second and third colors (as taught by Olive) in order to include locations of the second and third colors of the golden triangle because Olive can provide locations of a second vertex [4] Dark Blue (DB) and a third vertex [5] Dark Magenta (DM) of the first golden triangle (Olive, Fig. 2, Table 1, [0027], ). Doing so, it may provide a more accurate color conversion than is achieved with color coordinates selected using conventional methods (Olive, [0021]).
Regarding Claim 22, the computer system of claim 21, Dempsey does not explicitly teach wherein the executable instructions include instructions that are executable to configure the computer system to: Page 2 of 11PATENT APPLICATION Docket No. 19012834A1/US 
generate a second golden triangle within the mathematically-defined color space, wherein: the location of the target color comprises a first vertex of the second golden triangle, the location of the third color comprises a second vertex of the second golden triangle, and a location of a fourth color comprises a third vertex of the second golden triangle; and display on the user interface an indication of the target color, the third color, and the fourth color.  
However, Olive teaches generate a second golden triangle within the mathematically-defined color space, wherein: the location of the target color comprises a first vertex of the second golden triangle (Olive, [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [1] Dark Red (DR) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [2] Dark Green (DR)  256/2[1 - {acute over (.phi.)}] 256/2 0, [6] Dark Cyan (DC) 0 256/2[1 + {acute over (.phi.)}] 256/2, [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” Olive teaches a second golden triangle that is generated by a first vertex ([1] Dark Red (DR)), a second vertex [2] Dark Green (DG), a third vertex [6] Dark Cyan (DC) and fourth vertex [4] Dark Blue and the second golden triangle includes the first vertex ([1] Dark Red (DR) which is associated with location of the target color Dark Blue (DB) [4] (see Fig. 2).
 the location of the third color comprises a second vertex of the second golden triangle (Olive, [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [1] Dark Red (DR) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [2] Dark Green (DR)  256/2[1 - {acute over (.phi.)}] 256/2 0” Olive teaches a location of the third color Dark Green at second vertex [2] of the second golden triangle (see Fig. 2); and 
a location of a fourth color comprises a third vertex of the second golden triangle (Olive, [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [4] Dark Cyan (DC) 0 256/2[1 + {acute over (.phi.)}] 256/2,” Olive teaches a fourth color Dark Cyan of a third vertex [6] Dark Cyan (DC) of the second golden triangle; and 
display on the user interface an indication of the target color, the third color, and the fourth color (Olive, [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [1] Dark Red (DR) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [2] Dark Green (DR)  256/2[1 - {acute over (.phi.)}] 256/2 0, [6] Dark Cyan (DC) 0 256/2[1 + {acute over (.phi.)}] 256/2, [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” Olive teaches Fig. 2 shows display an indication of the target color [4] Dark Blue (LB) at [4] vertex, the third color Dark Green (DG) at [2] vertex, fourth color Dark Cyan at [6] vertex of the second golden triangle. Therefore, a combination between Olive and Dempsey can teaches display on a user interface (as taught by Dempsey) an indication of the target color [4] Dark Blue (DB) and the third color [2] Dark Green (LB) and fourth color [6] Dark Cyan [DC] of the first golden triangle.
Dempsey and Olive are combinable see rationale in claim 1.
Regarding Claim 23 (Cancel). 
Regarding Claim 24, the computer system of claim 21, Dempsey does not explicitly teach wherein the executable instructions include instructions that are executable to configure the computer system to display the second color of the first golden triangle on the user interface (Olive, [0045] “The computer system 500 can further include a display unit 510 such as a video display” and [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” the combination between Olive and Dempsey teaches display the second color [4] Dark Blue (DB) of the first golden triangle on the user interface (as taught by Dempsey).
Dempsey and Olive are combinable see rationale in claim 1.
Regarding Claim 25, Dempsey  discloses the computer system of claim 21, Dempsey does not explicitly teach wherein the third color of the first golden triangle comprises a specific color selected from a color database that is located closest to the location of the third color of the first golden triangle within the mathematically-defined color space.  
However, Olive teaches wherein the third color of the first golden triangle comprises a specific color selected from a color database that is located closest to the location of the third color of the first golden triangle within the mathematically-defined color space (Olive, Fig. 4, [0037] “in step 406 the distance in RGB color space between the color coordinates of the pixel and each of the color coordinates in the color conversion palette can be calculated. After performing the calculations in step 406, the pixel is assigned a new color coordinate in step 408, the new color coordinate corresponding to the closest color coordinate in the conversion palette” Olive teaches system calculates a closest distance of a color pixel to the third color of the golden triangle to assign a new closest color coordinate in the conversion palette (a color database).
Dempsey and Olive are combinable see rationale in claim 1.
Regarding Claim 26, Dempsey  as modified discloses the computer system of claim 21, wherein receiving from the user the indication of the target color comprises: receiving a particular color; and identifying, within a color database, a nearest matching color to the particular color, Page 3 of 11PATENT APPLICATIONDocket No. 19012834A1/USwherein the target color comprises the nearest matching color (Dempsey, [0040] “FIGS. 2A and 2B, one or more or all of the target colors 203, 205 selected by the user. A set of neighboring regions A, B, C, and D may be defined within the golden rectangle 202 to help identify, e.g.,  from a set of predefined, memory-stored rule sets, a corresponding rule set that will describe the manner in which the matching color or colors are calculated with respect to the color coordinate points 203, 205 within the three-axis color space model 202 using phi proportionality” Dempsey teaches a corresponding rule set, system identify, within a color database (a memory-stored rule sets), matching color with respect to the nearest of neighboring of  the target color coordinate points (203,205).
Regarding Claim 31 (Currently amended), Dempsey as modified discloses a method (Dempsey, [0057] “the methods described herein may include machine readable instructions for execution by: (a) a processor” executed on one or more processors, for dynamic generation of custom color selections ([0004] “The method of color selection from existing collections”, comprising: 
receiving from a user an indication of a target color; 
identifying a location of the target color within a mathematically-defined color space; 
identifying a location of a second color within the mathematically-defined color space; 
generating a first golden triangle within the mathematically-defined color space, wherein: 
the location of the target color comprises a first vertex of the first golden triangle, the location of the second color comprises a second vertex of the first golden triangle, wherein the second color is an inverse color to the target color (Olive, Fig. 4, [0037] “each of the color coordinates in the color conversion palette can be calculated. After performing the calculations in step 406, the pixel is assigned a new color coordinate in step 408, the new color coordinate corresponding to the closest color coordinate in the conversion palette” and [0027] “as shown in FIG. 2, can be mathematically related to the center of the color cube 100, as shown in Table 1, [12] Light Blue (LB) 256/2[1 - {acute over (.phi.)}] 256/2 256 [13], [4] Dark Blue (DB) 0 256/2[1 - {acute over (.phi.)}] 256/2” Olive teaches identifying a set of second color coordinates Dark Magenta (DB) [5] 256/2[1 + {acute over (.phi.)}] including a second vertex [5] of the first golden triangle (LB [12], [4] DB, [5] DM), which is inversed (conversed) to a set of target color Dark Blue [4] 0 256/2[1 - {acute over (.phi.)}] 256/2 by calculating a set of coordinates of target color (the closest color coordinate with a vertex 4 in the conversion palette, see table 1), and a location of a third color comprises a third vertex of the first golden triangle; 
generating a second golden triangle within the mathematically-defined color space, wherein: 
the location of the target color comprises a first vertex of the second golden triangle, 
the location of the third color comprises a second vertex of the second golden triangle, and 
a location of a fourth color comprises a third vertex of the second golden triangle; and Page 6 of 11PATENT APPLICATION Docket No. 19012834A1/US 
displaying on the user interface an indication of the target color, the third color, and the fourth color.  
Claim 31 is substantially similar to claim 21 and claim 22 are rejected based on similar analyses.
Regarding Claim 32 (Cancelled).
Regarding Claim 33, Dempsey as modified discloses the method of claim 31, wherein identifying the location of the second color of the first golden triangle within the mathematically-defined color space comprises calculating a set of second-color coordinates that are inverse to a set of coordinates associated with the target color.  
Claim 33 is substantially similar to claim 23 is rejected based on similar analyses.
Regarding Claim 34, Dempsey as modified discloses the method of claim 31, further comprising configuring a computer system to display the second color of the first golden triangle on the user interface.  
Claim 34 is substantially similar to claim 24 is rejected based on similar analyses.
Regarding Claim 35, Dempsey as modified discloses the method of claim 31, wherein the third color of the first golden triangle comprises a specific color selected from a color database that is located closest to the location of the third color of the first golden triangle within the mathematically-defined color space.  
Claim 35 is substantially similar to claim 25 is rejected based on similar analyses.
Regarding Claim 36, Dempsey as modified discloses the method of claim 31, wherein receiving from the user the indication of the target color comprises: 
receiving a particular color; and 
identifying, within a color database, a nearest matching color to the particular color, wherein the target color comprises the nearest matching color. 
Claim 36 is substantially similar to claim 26 is rejected based on similar analyses.
Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable by Dempsey et al. (U.S. 2020/0379613 A1) in view of Olive (U.S. 2009/0009528 A1) and further in view of Axelrod (U.S. 7,502,033 B1).
Regarding Claim 27, the computer system of claim 26, Dempsey as modified does not explicitly teach wherein the executable instructions include instructions that are executable to configure the computer system to: 
generate a subset of neighbor colors from the color database of available colors by selecting colors within the color database that are within positive or negative fifteen degrees of hue variance to the target color within the mathematically-defined color space.
However, Axelrod teach generate a subset of neighbor colors from the color database of available colors by selecting colors within the color database that are within positive or negative fifteen degrees of hue variance to the target color within the mathematically-defined color space (Axelord, Fig. 10A, Col. 14 L. 65-67, Col 15 L 1-10 “Main color circle 50 evenly distributes its twelve main color families in reference to an equally-spaced 48-point division of its circumference 27. Separated from one another by excluded-hue sectors 49, each main color family 20 has a central or median-hue 22 which is flanked or bracketed by a pair of boundary-hues 21 and 23. Each median-hue and each boundary-hue's position lies midway 28 between a pair of division points 27, resulting in a configuration in which each main color family has an active hue range 25 of about 16.degree and is insulated from its neighbors by an excluded-hue sector with an excluded-hue range 26 measuring about 14.degree. (the number of degrees between, but not including, the boundary-hue positions on either side)” Axelord teaches a color wheel (50) is divided into 12 main selecting color families (as a subset of neighbor color). Each main color family has an active hue range 25 of about 16 degree and is insulated from its neighbors. Therefore, user can select colors that are within positive (right side) or negative (left side) 16 degrees of active hue to a target color within the defined main color family (color space) on the color wheel.
Dempsey, Olive and Axelrod are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Dempsey to combine with (as taught by Axelrod) in order to apply a subset of color separated about 16 degree from its neighbors because Axelrod can provide user can select colors that are within positive (right side) or negative (left side) 16 degrees of active hue to a target color within the defined main color family (color space) on the color wheel (Axelrod, Fig. 10A, Col. 14 L. 65-67, Col 15 L 1-10). Doing so, it may provide an improved organizational format for traditional coloring materials as well as the colors produced by current applications (Axelrod, Col. 5 L37-39).
Regarding Claim 37, Dempsey as modified discloses the method of claim 36, further comprising generating a subset of neighbor colors from the color database of available colors by selecting colors within the color database that are within positive or negative fifteen degrees of hue variance to the target color within the mathematically-defined color space.  
Claim 37 is substantially similar to claim 27 is rejected based on similar analyses.
Allowable Subject Matter
Independent claim 40 is in condition for allowance after amending portions of that allowable subject matter from claims 28 and 38 into independent claim 40.
Dependent claims 28, 29, 30, 38, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding to claims 28, 29, 30, 38, 39 the closest prior art reference to Dempsey et al. (U.S. 2020/0379613 A1) in view of Olive (U.S. 2009/0009528 A1) have been made of record as teaching: receive from a user an indication of a target color (Dempsey, [0010]); identify a location of the target color within a mathematically-defined color space (Dempsey, [0046]); generate a first golden triangle within the mathematically-defined color space (Dempsey, [0039]); generate a second golden triangle within the mathematically-defined color space, wherein: the location of the target color comprises a first vertex of the second golden triangle (Olive, [0027]).
 However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 
“wherein the executable instructions include instructions that are executable to configure the computer system to: 
 	identify a subset of hue-similar colors within the subset of neighbor colors, wherein the subset of hue-similar colors comprise colors that are within a particular threshold of hue difference from the target color; 
identify a subset of visually-similar colors within the subset of hue-similar colors, wherein the subset of visually-similar colors comprise colors that are within a particular threshold of delta E from the target color; 
identify a first set of proposed colors within the subset of visually-similar colors, wherein the first set of proposed colors comprise colors that are both within a first negative threshold of chroma difference from the target color and within a first positive threshold of lightness difference from the target color; 
identify a second set of proposed colors within the subset of visually-similar colors, wherein the second set of proposed colors comprise colors that are both within a first positive threshold of chroma difference from the target color and within a first negative threshold of lightness difference from the target color; and 
display the first set of proposed colors and the second set of proposed colors on the user interface” recited on claims 28, 38.
“wherein the executable instructions include instructions that are executable to configure the computer system to: Page 4 of 11PATENT APPLICATION 
 	Docket No. 19012834A1/US identify a third set of proposed colors within the subset of visually-similar colors, wherein the third set of proposed colors comprise colors that are both within a second negative threshold of chroma difference from the target color and within a second positive threshold of lightness difference from the target color, wherein: 
an absolute value of the second negative threshold of chroma difference is greater than the first negative threshold of chroma difference, and
an absolute value of the second positive threshold of lightness difference is greater than the first positive threshold of lightness difference;
 identify a fourth set of proposed colors within the subset of visually-similar colors, wherein the fourth set of proposed colors comprises colors that are both within a second positive threshold of chroma difference from the target color and within a second negative threshold of lightness difference from the target color, wherein: 
an absolute value of the second positive threshold of chroma difference is greater than the first positive threshold of chroma difference, and 
an absolute value of the second negative threshold of chroma difference is greater than the first positive threshold of lightness difference; and display the third set of proposed colors and the fourth set of proposed colors on the user interface” recited on claims 29, 39.
“identify a location of a first proposed neighbor color within the mathematically-defined color space, wherein the location of the first proposed neighbor color is a positive threshold shift in chroma value from the location of the target color within the mathematically-defined color space; 
identify the first proposed neighbor color within the color database that is nearest to the location of a first proposed neighbor color; identify a location of a second proposed neighbor color within the mathematically-defined color space, wherein the location of the second proposed neighbor color is a negative Page 5 of 11PATENT APPLICATION Docket No. 19012834A1/USthreshold shift in chroma value from the location of the target color within the mathematically-defined color space; 
identify the second proposed neighbor color within the color database that is nearest to the location of a second proposed neighbor color; and display, on the user interface, the first proposed neighbor color and the second proposed neighbor color negative” as recited in claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611